 1

 2

 3                               UNITED STATES DISTRICT COURT
 4                                        DISTRICT OF NEVADA
 5                                                  ***
 6    KORY RAZAGHI,                                        Case No. 2:18-cv-01622-GMN-CWH
 7                           Plaintiff,
                                                           ORDER
 8          v.
 9    RAZAGHI DEVELOPMENT COMPANY,
      LLC, et al.,
10
                             Defendants.
11

12

13          Presently before the court is defendants’ emergency motion for protective order (ECF No.

14   65), filed on December 31, 2018. Having reviewed the motion, the court finds that expedited

15   consideration is not necessary. The court will stay the subpoenas (Exs. A-D) pending the

16   resolution of this motion for protective order. As such, responses and replies are due in the

17   ordinary course.

18           IT IS THEREFORE ORDERED that the subpoenas (Exs. A-D) are STAYED pending the

19   resolution of the motion for protective order (ECF No. 65).

20          IT IS FURTHER ORDERED that responses and replies to the emergency motion for

21   protective order (ECF No. 65) are due in the ordinary course.

22

23          DATED: January 4, 2019

24

25

26                                                        C.W. HOFFMAN, JR.
                                                          UNITED STATES MAGISTRATE JUDGE
27

28
